*
                        CfK^ r &is- <°j / ~<2&
                                                            RECEIVED
                                                            Court of Appeals

        JT/u |/r                                             MAY 1 1 2015
                                                               Lisa Matz
                                                            Clerk, 5th District


fLc \     fij°r,e-*- °^ ft^pl^TlA^} /2^<2o^-o aJo*4                  «* 5




   J^    C ^ o « o r /). ^ » .
                                                  ^40^
                                                                /£<~^*^<J


                                                                    lV-vi <-e

                                                    1




  p^^* ^fl'»f''«-^ vaAvv"T" yj>^ «^A,^( £^> /v-w 7^4-^^^.ta
                                                          C^> o.
                                                                   5*-




                   c "V « ^ l ^ t t,




                        C      v\^^ ^ c ^
                                        ^Ss   L^CtL ^&((4£Ho/Cr